DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
	Claim 17 is objected to because of the following informalities:  Claim 17 recites in line 4, “perimeter, second subframe”, the limitation should recite “perimeter, the second subframe”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 8-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The term “substantially” in claim 8 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 


Response to Arguments
	Applicant's arguments filed 09/09/2022 have been fully considered but they are not persuasive. 	In regards to claim 8, applicant argues that the panel 36 does not substantially surround the first subframe 28. However, the second subframe is coupled below the first subframe, as well as up and around the first subframe at 40, as seen in fig.2, the second subframe is covering up a substantial surrounding of the forward, rear, and underside portion of the first subframe.  
	In regards to claim 17, Applicant argues Sirbu fails to define a perimeter that is encompassed by the perimeter of the cradle (the first subframes perimeter. However, the claim recites, "the first perimeter is encompassed by the second perimeter" and given the broadest reasonable interpretation, encompassed is understood as to surround or hold within, as shown in Sirbu fig.2 the panel 36 surrounds/holds the first subframes perimeter to a great extent within the second perimeter, covering the forward, rear and bottom portion of the first perimeter. Sirbu discloses a first subframe (28) coupled to a powertrain (20) of a vehicle, the first subframe defining a first perimeter. First subframe, 28 defines a first perimeter. Sirbu further discloses a second subframe (36) defining a second perimeter, the second subframe coupled to the first subframe via a first coupling, the second subframe coupled to a frame of the vehicle (see fasteners 40), the first perimeter encompassed by the second perimeter. 
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-13,15, and 17,19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sirbu (US 8875834) as applied to claim 1 above, and further in view of ZIECH (US 6398262).
	In regards to claim 8, Sirbu discloses an apparatus, comprising; a first subframe (28) and a second subframe (36) disposed about and substantially surrounding the first subframe (see fig. 2,3,and 5), the second subframe coupled to the first subframe via a first isolation coupling (fasteners 40). The second subframe is coupled below the first subframe, as well as up and around the first subframe at 40, as seen in fig.2, the second subframe is covering up a substantial surrounding of the forward, rear, and underside portion of the first subframe.  Sirbu discloses the second subframe coupled to the first subframe via fasteners 40, Sirbu fails to explicitly disclose the fasteners are isolation couplings. However, ZIECH teaches a lower portion of a subframe (second subframe) is isolated from the upper portion of a subframe (first subframe) by rubber bushings (col.1 In. 47-50. Col.4 In 18-23). Rubber bushing and fasteners are both known equivalents for coupling two structures. Therefore, it would have been obvious, to a person of ordinary skill in the art by the effective filing date to have modified Sirbu with ZIECH and substitute the means for coupling. ZIECH teaches the rubber bushes provide isolation and damping characteristics that are advantageous for the subframe assembly in reducing noise and vibration.
	In regards to claim 9, Sirbu discloses including a powertrain (20) coupled to the first subframe (28).
	In regards to claim 10, Sirbu discloses including a powertrain (20) coupled to the first subframe (28) via a second isolation coupling (30).
 	In regards to claim 11, Sirbu discloses wherein the first subframe (28) includes: a first side rail (32-1); a second side rail (32-2) parallel to the first side rail; a first cross member (30-1) coupled between the first side rail and the second side rail; and a second cross member (30-2) parallel to the second side rail (see fig.3).
	In regards to claim 12, Sirbu discloses further including a first set of couplings, the first set of couplings including the first isolation coupling (40) and wherein ones of the first set of couplings are disposed at intersections of the first side rail and the first cross member and the first side rail and the second cross member (see locations of 40 at the intersections of side rails and cross members fig.2).
	In regards to claim 13, Sirbu discloses further including a second set of couplings, the second set of couplings including the second isolation coupling (30) and wherein ones of the second set of couplings are disposed on at least one of the first cross member (30-1 (28-1)) or the second cross member. See fig.1-3).
	In regards to claim 15, Sirbu discloses the first subframe 28 is coupled to a vehicle frame (Col.3 lines 51-57). Although Sirbu fails to explicitly disclose how the first subframe 28 is mounted to the vehicle frame 16A,16B, via a third isolation coupling. ZIECH teaches a lower subframe is isolated from upper subframe and chassis (frame) by rubber bushings. Therefore, the first subframe is mounted to the chasses via an isolation coupling a rubber bushing. It would have been obvious to a person of ordinary skill in the art by the effective filing date to have modified Sirbu with a third isolation coupling that is an equivalent mounting means such as that of ZIECH in order to effectively mount the subframe to the vehicle frame and reduce noise and vibration.
	In regards to claim 17, Sirbu discloses an apparatus, comprising: a first subframe coupled to a powertrain of a vehicle (the power train 20 is mounted to the cradle, the first subframe, 28 via a pair of engine mounts see col.3 lines 21-36), the first subframe defining a first perimeter; and a second subframe (36) defining a second perimeter, second subframe coupled to the first subframe via a first coupling (fasteners 40), the second subframe coupled to a frame of the vehicle (36 coupled to the frame of the vehicle 16A and 16B, see fasteners 40), the first perimeter encompassed by the second perimeter, the first coupling to damp vibrations of the powertrain transmitted to the frame via the second subframe. Given the broadest reasonable interpretation, encompassed is understood as to surround or hold within, as shown in Sirbu fig.2 the panel 36 surrounds/holds the first subframes perimeter to a great extent within the second perimeter, covering the forward, rear and bottom portion of the first perimeter. Sirbu fails to explicitly disclose that the first coupling to damp vibrations of the powertrain transmitted to the first frame via the second subframe. Ziech teaches a first subframe and a second subframe coupled by isolation vibration-dampening bushing. Both Sirbu's and Ziech's couplings are known equivalents for coupling two structures in a vehicle or apparatus. It would have been obvious to a person of ordinary skill in the art by the effective filing date to substitute Sirbu's fasteners with Ziech's coupling where the first coupling damps vibrations of the powertrain transmitted to the frame via the subframe because Ziech teaches that this connection provides vibration dampening bushing which significantly improves ride comfort and allows for various chassis configurations and can be low cost with improved reliability.
	In regards to claim 19, Sirbu discloses wherein the first subframe is dispose above a rear axle of the vehicle. Sirbu discloses, the powertrain 20 may be positioned proximate the front portion 12-1 (as shown in FIGS. 1-2) of the vehicle structure 12, or proximate the rear portion 12-2. Although not specifically shown, the first sub frame 28 may also be attached directly to each of the first and second frame rails 16A, 16B and that is constructed similar to cradle 28 as shown, but positioned proximate the rear portion 12-2 (above a rear axle) to support the powertrain.
	In regards to claim 20, Sirbu discloses, wherein the first subframe (28) is coupled to the powertrain (20) via a second coupling (30), the second coupling to damp vibrations of the powertrain transmitted to the first subframe from the powertrain (see col.3 lines 31-36).
 
Claim 14 is rejected under 35 U.S.C. 103as obvious over (US 8875834) and ZIECH (US 6398262) as applied to claims above, or, in the alternative, under 35 U.S.C. 103 as obvious further in view of De Biasi (WO 2016184607 A1), Original & English translation provided.
	In regards to claim 14, Sirbu discloses the first side rail is disposed above an axle of a vehicle (see fig.1) and is curved concavely relative to the axle. In the alternative, should it be reasoned that Sirbu does not explicitly disclose or show a first side rail curved concavely relative to the axle, De Biasi teaches a subframe having a side rail (13,14) disposed above an axle of a vehicle that is curved concavely relative to the axle (see fig.1 and 7). Therefore, it would have been obvious, in view of De Biasi and as a matter of design choice, to make the side rails of whatever form or shape was desired or expedient, in this case in order to be accommodating of the axle. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sirbu (US 8875834) and ZIECH (US 6398262)as applied to the claims above, and further in view of Sakai (US 20200101914).
	In regards to claim 16, Sirbu discloses the claimed invention including a first set of mounting features on the first sub frame, see fig.2 , and a suspension system coupled to the vehicle structure but fails to explicitly disclose that the first set of mounting features enable a suspension system of a vehicle to be coupled to the first subframe. Sakai teaches (paragraph 0073, see fig.1 and 2) a rear subframe on the underside of the vehicle frame, which supports the rear wheels via rear suspensions 73 and an electric motor 75, therefore providing mounting features on the subframe 72 to couple the suspensions 73. Sakai also teaches mounting features on a front subframe (paragraph 0052) a suspension system (30) of a vehicle coupled to a subframe (6) via mounting features (31,32) on the subframe (knuckle 32 supported by the lower arm 31, see fig.1, 3 and 8). Therefore, it would have been obvious to a person of ordinary skill in the art to have modified Sirbu with Sakai where the first set of mounting features on the subframe enable a suspension system to be coupled to the subframe to securely provide a rigid body for support of a vehicle suspension.
 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sirbu (US 8875834) and ZIECH (US 6398262) as applied to claim 17 above, and further in view of Lee (US 7854282).
	In regards to claim 18, Sirbu discloses the claimed invention except the powertrain is an electric powertrain and includes a power distribution unit. Lee teaches a hybrid electric vehicle with a powertrain capable of providing an electric propulsion system that is capable of operating entirely on electricity, the powertrain is an electric powertrain and includes a power distribution unit (80). It would have been obvious to a person of ordinary skill in the art by the effective filing date to have substituted the powertrain of Sirbu with that of Lee since both powertrains are known equivalents for providing drive to a vehicle and as lee teaches there is a need for a more energy and fuel efficient vehicle (Col.3 lines 24-38).
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN ANNE MILLER whose telephone number is (571)272-4356. The examiner can normally be reached M-F 8:00am-5:00pm (est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.A.M./Examiner, Art Unit 3616                                                                                                                                                                                                        /PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616